Affirmed and Memorandum Opinion filed May 25, 2006








Affirmed and Memorandum Opinion filed May 25, 2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00537-CR
____________
 
DENNIS
SANDERS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 23rd District
Court
Brazoria
County, Texas
Trial Court Cause No.
45,474
 

 
M E M O R A N D U M   O P I N I O N
A jury convicted Dennis Sanders of possession of a prohibited
substance in a correctional facility and sentenced appellant as a habitual
offender to confinement for twenty-five years in the Institutional Division of
the Texas Department of Criminal Justice. 
In his sole point of error, appellant claims the trial court abused its
discretion by admitting State=s Exhibits 1 and 4, penitentiary packets, over his hearsay
objection. 




During the punishment hearing, the State offered penitentiary
packets marked State=s Exhibits 1 through 4 into evidence.  Appellant concedes no objection was made to
the State=s Exhibit 2 or 3.  Appellant objected to State=s Exhibits 1 and 4 on the grounds of
hearsay.  Specifically, defense counsel
stated, Athey are hearsay because the
judgments contained inside the pen packet are not certified by the clerk of the
Court that issued the judgments.@ The trial court overruled the
objection and admitted State=s Exhibits 1 and 4.
The record reflects State=s Exhibit 1 and 4 were each certified
by the Chairman of Classification and Records for the Texas Department of
Criminal Justice.  Therefore, the pen
packets were properly authenticated and a separate certification by the
district clerk of the trial court was unnecessary for them to be
admissible.  See State v. Handsbur,
816 S.W.2d 749, 750 (Tex. Crim. App. 1991). 
See also Jones v. State, 825 S.W.2d 529, 532-33  (Tex. App.CFort Worth 1992, pet. ref=d) (Pen packet containing an order
that was uncertified by the district clerk of the convicting court was not
inadmissible hearsay).  Appellant=s point of error is overruled.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed May 25, 2006.
Panel consists of Justices Hudson,
Fowler, and Seymore.
Do Not Publish C Tex. R. App. P. 47.2(b).